The opinion of the Court was delivered by
Moses, C. J.
The decision in Hananer vs. Woodruff, 15 Wallace, 439, is so conclusive of the case before us that our own convictions must yield to its authority. It declares that a consideration formed on Confederate bonds is illegal and void under the Constitution and laws of the United States. On a question involving these, the authority of the Supreme Court is binding, not only on every Court, but on every department of the General Government and the several States. Our duty is to follow its judgment whenever rendered in cases which, in its view, are to be controlled and determined by that instrument, or the laws of Congress made in conformity with it. So holding, we have no alternative but to *55grant the motion, as the appeal proceeds upon the same principle which governed the Supreme Court of the United States in the case referred to.
Wright, A. J., and Willard, A. J., concurred.